OPINION OP THE COURT.'
The justice of the peace is without- jurisdiction in this case, because the crime, according to secton 549 of the Penal' Code, is punishable by a fine of fifteen dollars or thirty days imprisonment in jail, or 'both of such punishments. In view of the provisions of section 14 of the Act of the Legislative Assembly of Porto Rico Reorganizing the Judiciary of Porto Rico, approved March 10 of the present year, and also in view of subdivision 1, of section 483 of the Code of Criminal Procedure,- the prayer for enlargement herein made by Attorney Miguel Guerra on behalf of Marcelino Santiago and Mariano López is 'hereby granted, and it is therefore decreed that the said prisoners be immediately discharged, with costs to the Government.
*502Chief Justice Quiñones, and Justices Hernández, Figue-ras, MacLeary, and Wolf concurred.